             Case 1:20-cv-10444-DJC Document 25 Filed 04/09/20 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS

                                                     )
NEURALMAGIC, INC.                                    )
                                                     )
                           Plaintiff,
                                                     )
v.                                                   )
                                                         Civil Action No. 20-CV-10444
                                                     )
FACEBOOK, INC. AND ALEKSANDAR                        )
ZLATESKI                                             )
                                                     )
                           Defendants.               )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )



           NEURALMAGIC, INC.’S MOTION FOR PRELIMINARY INJUNCTION

          Pursuant to Fed. R. Civ. P. 65, Plaintiff NeuralMagic, Inc. (“Neural Magic”) respectfully

moves the Court for an order preliminarily enjoining Defendants Facebook, Inc. (“Facebook”)

and Aleksandar Zlateski (together, “Defendants”), from:

                   Any further internal use of Neural Magic’s trade secrets, including Neural

                    Magic’s confidential algorithms for sparse matrix execution;

                   Any further public disclosure of Neural Magic’s trade secrets;

                   Any further work by Zlateski involving Facebook business units connected to

                    machine learning in any fashion, or other business units that would implicate

                    Neural Magic’s trade secrets;

                   Any further breach of Zlateski’s contractual obligations to Neural Magic.




09780-00001/12072992.2                               1
             Case 1:20-cv-10444-DJC Document 25 Filed 04/09/20 Page 2 of 4



Neural Magic also requests an order requiring cooperation from Facebook in identifying and

contacting GitHub users that accessed Neural Magic’s trade secrets, and in removing any

remaining remnants of Facebook’s GitHub publications containing embodiments of Neural

Magic trade secrets, as well as immediate return of any and all Neural Magic confidential

information and documents in Defendants’ possession.

          This motion is supported by Neural Magic’s Memorandum of Law in Support of its

Motion for Preliminary Injunction and the declarations and exhibits attached thereto.




Dated: April 9, 2020                                /s/ Steven Cherny
                                                    Steven Cherny (BBO# 706132) (application to this
                                                    Court pending)
                                                    Patrick D. Curran (BBO# 568701)
                                                    QUINN EMANUEL URQUHART & SULLIVAN,
                                                    LLP
                                                    111 Huntington Avenue, Suite 520
                                                    Boston, MA 02199
                                                    Tel: (617) 712-7100
                                                    stevencherny@quinnemanuel.com
                                                    patrickcurran@quinnemanuel.com




09780-00001/12072992.2                          2
             Case 1:20-cv-10444-DJC Document 25 Filed 04/09/20 Page 3 of 4



                                 CERTIFICATE OF SERVICE

          I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on this 9th day of

April, 2020.


                                                     /s/ Patrick D. Curran
                                                     Patrick D. Curran




09780-00001/12072992.2                           3
             Case 1:20-cv-10444-DJC Document 25 Filed 04/09/20 Page 4 of 4



                   LOCAL RULE 7.1(a)(2) CERTIFICATION OF COMPLIANCE

        I hereby certify that counsel for Neural Magic conferred extensively with counsel for
Facebook and Zlateski regarding its motion for a preliminary injunction throughout March and
April of 2020 through meet and confers and the letter practice appended to the Declaration of
Patrick Curran filed in support of this motion. The parties were unable to reach resolution on the
issues presented in this motion.

                                                    /s/ Patrick D. Curran
                                                    Patrick D. Curran




09780-00001/12072992.2                          4
